RENDERED: OCTOBER 21, 2022; 10:00 A.M.
                    TO BE PUBLISHED

           Commonwealth of Kentucky
                  Court of Appeals

                    NO. 2021-CA-1115-MR

COMMONWEALTH OF KENTUCKY                            APPELLANT


           APPEAL FROM JEFFERSON CIRCUIT COURT
v.            HONORABLE ERIC J. HANER, JUDGE
                   ACTION NO. 18-CI-002568


WAYNE RILEY, ADMINISTRATOR
FOR THE ESTATE OF ARCHIMEDIA
DELEARA RILEY; ALEXANDRIA
BOLTON; ALLIANCE REALTY LLC;
ALLTRADE SERVICE SOLUTIONS,
LLC; BERKSHIRE HATHAWAY
HOMESERVICES PARKS AND
WEISBERG REALTORS; C3
HOLDINGS, LLC; CARLA HARRIS,
ADMINISTRATRIX FOR THE
ESTATE OF KAMERON DONTE
HARRIS; DANESHA PEDEN;
MICHAEL COOPER,
ADMINISTRATOR FOR THE
ESTATE OF SAVANNAH MIKAYLA
COOPER; AND WAYNE RILEY,
FATHER AND NEXT FRIEND OF
SKYE RILEY, A MINOR                                 APPELLEES
                                 OPINION
                         VACATING AND REMANDING

                                   ** ** ** ** **

BEFORE: CLAYTON, CHIEF JUDGE; CALDWELL AND K. THOMPSON,
JUDGES.

CALDWELL, JUDGE: The Commonwealth appeals from an order directing it to

turn over discovery, which it had previously produced in a criminal matter, to a

civil litigant suing the criminally accused. The Commonwealth argues that the

court had no authority to issue the order because it enjoys sovereign immunity and

cannot be so compelled. The Commonwealth also argues, in the alternative, the

court abused its discretion by issuing an order on a non-party, requiring it to

produce documents which might compromise either its prosecution of the accused

or the accused’s rights. We vacate the trial court’s order and remand this matter

for a determination as to whether the accused’s motion to stay the original order,

requiring her to turn over the Commonwealth’s initial discovery materials, should

be granted.

                                       FACTS

              In December of 2017, a fire consumed an apartment building in south

Louisville, killing several residents and injuring another. In May of 2018, the

estates and survivors of those who perished in the fire filed suit against various

entities, among them, Alltrade Service Solutions LLC (hereinafter, “Alltrade”)


                                         -2-
which “owned, operated and managed” the apartment building.1 That matter was

assigned to Division One.

                 Danesha Peden was charged with various criminal offenses relating to

the apartment fire.2 The criminal matter was assigned to Division Six.

                 Alltrade filed a motion seeking discovery from Peden of all materials

turned over to her by the prosecution in the criminal case. A motion to compel

Peden to turn over the materials was filed in January of 2020. Division One

granted the order and ordered the guardian ad litem assigned to Peden to obtain the

materials from her criminal defense attorney.

                 The public defender assigned to represent Peden in the criminal matter

appeared before Division One and moved for a stay of the order requiring his client

to turn over materials, arguing irreparable injury could result from the

dissemination of the information in an ongoing capital criminal matter. Rather

than ruling specifically on Peden’s motion, Division One entered an order

requiring the Commonwealth’s Attorney’s office to turn over the materials it had

turned over to Peden in the criminal case.

                 The Jefferson County Commonwealth’s Attorney informed Division

One that the question of the discoverability of such materials was before this Court


1
    According to the amended complaints filed by Appellees in the trial court.
2
    Jefferson Circuit Court, No. 17-CR-003708.

                                                 -3-
in another matter and the issuance of an opinion was forthcoming.3 Division One

took no immediate action.

               In April of 2021, Division Six entered an order prohibiting the parties

from sharing the discovery materials from the criminal case.

               When the action before this Court was decided on procedural

concerns and the merits of the discoverability question were not reached, Alltrade

again filed a motion in Division One to compel the Commonwealth to turn over the

discovery. The trial court ordered the Commonwealth to provide the court “a

complete electronic copy of the discovery materials previously produced” in the

criminal matter for an in camera inspection, and the court would provide counsel

copies of all relevant documents after its inspection. It is from this order that the

Commonwealth appeals.

                             STANDARD OF REVIEW

               Whether an entity is entitled to sovereign immunity is a question of

law, to be reviewed de novo. Louisville Arena Auth., Inc. v. RAM Eng’g & Const.,

Inc., 415 S.W.3d 671, 677 (Ky. App. 2013). Determinations concerning discovery

are reviewed for an abuse of discretion. B. Dahlenburg Bonar, P.S.C. v. Waite,

Schneider, Bayless & Chesley Co., L.P.A., 373 S.W.3d 419, 424 (Ky. 2012).




3
    Commonwealth v. Edwards, No. 2020-CA-0984-OA.

                                          -4-
                                     ANALYSIS

             The Commonwealth argues that sovereign immunity prevents the trial

court from ordering it to act. If the Commonwealth is correct, there is no need for

us to consider whether the trial court’s order is otherwise proper, so we will first

determine if sovereign immunity prevents the trial court from ordering the

Commonwealth to turn over the documents produced in the criminal case.

             We note at the outset of our analysis that the Commonwealth did not

argue to the trial court that sovereign immunity prevented the court from ordering

it to produce the discovery materials. But as the Commonwealth points out,

preservation is not required. See Wells v. Commonwealth Department of

Highways, 384 S.W.2d 308 (Ky. 1964) (holding because sovereign immunity can

only be waived by the General Assembly, it can be raised as a defense for the first

time on appeal).

             1. Sovereign Immunity

             Sovereign immunity, broadly, prohibits suits against the

Commonwealth. Our Supreme Court explained the concept in Yanero v. Davis:

             [S]overeign immunity is a concept that arose from the
             common law of England and was embraced by our courts
             at an early stage in our nation’s history. [Reyes v. Hardin
             Memorial Hospital, 55 S.W.3d 337, 338 (Ky. 2001)]. It
             is an inherent attribute of a sovereign state that precludes
             the maintaining of any suit against the state unless the
             state has given its consent or otherwise waived its
             immunity. Restatement (Second) of the Law of Torts §

                                          -5-
             895B(1) (A.L.I. 1979); 72 Am.Jur.2d, States, Territories,
             and Dependencies, § 99 (1974). This principle was
             recognized as applicable to the Commonwealth of
             Kentucky as early as 1828. Divine v. Harvie, 23 Ky. (7
             T.B. Mon.) 439, 441 (1828).

65 S.W.3d 510, 517-18 (Ky. 2001).

             It matters not whether the entity involved here is named as the

“Commonwealth of Kentucky” or the “Commonwealth’s Attorney”; either proper

party would enjoy sovereign immunity, were it to apply in this action. “The

absolute immunity from suit afforded to the state also extends to public officials

sued in their representative (official) capacities, when the state is the real party

against which relief in such cases is sought.” Id. at 518.

             Whether a prosecutor or a prosecutorial agency enjoys sovereign, or

“absolute” immunity or only “qualified” immunity turns on which role the agency

and its personnel are embodying at the time the acts complained of occurred.4


4
             Official immunity can be absolute, as when an officer or employee
             of the state is sued in his/her representative capacity, in which
             event his/her actions are included under the umbrella of sovereign
             immunity as discussed in Part I of this opinion, supra. Similarly,
             when an officer or employee of a governmental agency is sued in
             his/her representative capacity, the officer’s or employee’s actions
             are afforded the same immunity, if any, to which the agency, itself,
             would be entitled, as discussed in Part II of this opinion, supra.
             But when sued in their individual capacities, public officers and
             employees enjoy only qualified official immunity, which affords
             protection from damages liability for good faith judgment calls
             made in a legally uncertain environment. 63C Am.Jur.2d, Public
             Officers and Employees, § 309 (1997). Qualified official
             immunity applies to the negligent performance by a public officer
             or employee of (1) discretionary acts or functions, i.e., those

                                             -6-
When the prosecutorial agency is acting as investigator, prior to litigation, only

qualified immunity is enjoyed, while when performing an advocacy role, absolute

immunity is enjoyed.

              These allegations occurred beyond the investigation
              phase of the case. Rather, the alleged failure to disclose
              evidence occurred at a point in time when the prosecutors
              were acting as advocates. Thus, we hold that the
              prosecutors are entitled to absolute immunity. See
              Buckley v. Fitzsimmons, 509 U.S. 259, 273-74, 113 S. Ct.
              2606, 2616, 125 L. Ed. 2d 209, 226 (1993).

                    Our holding reflects the policy decision made by
              this Court in McCollum v. Garrett, Ky., 880 S.W.2d 530
              (1994), in which we drew a distinction between a
              prosecutor’s role as investigator and his or her role as an
              advocate for the Commonwealth:

                     During the time in which [the prosecutor]
                     essentially acted as an investigator, the protection
                     available to him was qualified immunity. Upon
                     the commencement of prosecution and the
                     assumption of his role of prosecutor, [the
                     prosecutor’s] immunity became absolute.


              involving the exercise of discretion and judgment, or personal
              deliberation, decision, and judgment, id. § 322; (2) in good faith;
              and (3) within the scope of the employee’s authority. Id. § 309;
              Restatement (Second) Torts, supra, § 895D cmt. g. [1979]. An act
              is not necessarily “discretionary” just because the officer
              performing it has some discretion with respect to the means or
              method to be employed. Franklin County v. Malone, [957 S.W.2d
              195, 201 (Ky. 1997)] (quoting Upchurch v. Clinton County, Ky.,
              330 S.W.2d 428, 430 (1959)). Qualified official immunity is an
              affirmative defense that must be specifically pled. Gomez v.
              Toledo, 446 U.S. 635, 100 S. Ct. 1920, 64 L. Ed. 2d 572 (1980).

Yanero, 65 S.W.3d at 521-22.



                                              -7-
             Id. at 535.

Jefferson Cnty. Com. Attorney’s Off. v. Kaplan, 65 S.W.3d 916, 920 (Ky. 2001), as

modified on denial of reh’g (Feb. 21, 2002).

             The Commonwealth argues that it is not just the imposition of a

lawsuit against the sovereign, which is prohibited by sovereign immunity except

when waived by the General Assembly, but any judicial process cannot be

instituted or carried out against the Commonwealth without its consent. The

Commonwealth argues that the discovery order here purports to compel it to act,

which implicates its immunity.

             We disagree with the Commonwealth. We believe that sovereign

immunity is limited to instances where the Commonwealth or a division thereof is

being named in an action. “The General Assembly may, by law, direct in what

manner and in what courts suits may be brought against the Commonwealth.” KY.

CONST. § 231. The Commonwealth can cite to no example in the jurisprudence of

this jurisdiction where any other understanding is evinced. Rather, caselaw

supports just the opposite conclusion.

             We begin with this caveat:

                   [s]overeign immunity is founded on the notion that
                   the resources of the state, its income and property,
                   cannot be compelled as recompense for state
                   action that harms a plaintiff through the ordinary
                   suit-at-law process.


                                          -8-
              [Commonwealth v. Kentucky Retirement Systems, 396
              S.W.3d 833, 836 (Ky. 2013)]. We follow it with this
              caveat:

                     a declaratory judgment action is not a claim for
                     damages, but rather it is a request that the
                     plaintiff’s rights under the law be declared. There
                     is no harm to state resources from a declaratory
                     judgment. When the state is a real party in
                     interest, the state is merely taking a position on
                     what a plaintiff’s rights are in the underlying
                     controversy.

Cnty. Emps. Ret. Sys. v. Frontier Hous., Inc., 536 S.W.3d 712, 714 (Ky. App.

2017).

              The Commonwealth’s argument conveniently ignores caselaw

involving discovery violations by the sovereign or its agencies; if entities of state

government could not, because of immunity, be ordered to tender discovery, there

would be no caselaw involving allegations of discovery violations by agencies.

But such exist.

                      We hold that a party to litigation may seek public
              records from a nonparty public agency through discovery
              requests, including a notice to take deposition and
              subpoena. If the nonparty public agency objects, then the
              trial court must determine whether the records are
              discoverable or not in that case.

Parish v. Petter, 608 S.W.3d 638, 642 (Ky. App. 2020).5

5
  See also Grant v. Commonwealth, 244 S.W.3d 39 (Ky. 2008) (holding Commonwealth’s failure
to provide discovery required reversal of conviction); Roberts v. Commonwealth, 896 S.W.2d 4,
6-7 (Ky. 1995). (“[I]t is imperative that the Commonwealth provide full and timely discovery
pursuant to [Kentucky Rules of Criminal Procedure] RCr 7.24 and 7.26. Failure to do so will
result in severe sanctions.”).

                                            -9-
             We hold that immunity does not protect the Commonwealth from

being ordered to produce discovery as a matter of course. Therefore, we turn to the

question of whether it was proper for Division One to order the Commonwealth as

a non-party to the lawsuit to tender discovery from the criminal case.

             2. Discovery Order was an abuse of discretion

             The Commonwealth insists that it was an abuse of discretion for

Division One to order the Commonwealth, as a non-party, to turn over discovery

when a party to the action, Peden, possessed the materials sought. We find that the

court did abuse its discretion in entering the order; not because it is improper for

the Commonwealth to turn over the discovery, but because the court did not first

determine whether the tender would violate a party’s constitutional rights.

             Peden’s criminal defense counsel refused to turn over the materials,

citing the possibility of implicating her rights vis-à-vis the criminal prosecution in

which the death penalty was a possibility. Not knowing that Division One had

ordered the discovery from the criminal case be turned over, Division Six entered

an order sealing the discovery in the criminal case. When Division Six learned that

Division One had previously entered an order for the discovery to be turned over, it

abated its order sealing the discovery. Division One then sidestepped the question

of whether Peden’s rights would be implicated by requiring the criminal case




                                         -10-
discovery to be turned over and ordered the Commonwealth to provide it. That

was an abuse of discretion.

              In O’Connell v. Cowan, 332 S.W.3d 34 (Ky. 2010), a criminal

defense attorney was charged with intimidating a witness in a criminal matter in

which he represented the defendant. In the criminal proceeding against him, the

attorney sought the prosecutor’s file in an attempt to determine the basis for the

charge against him, which he claimed was false. The prosecutor willingly turned

over all discovery materials in the original criminal case file, but resisted being

deposed, citing privilege. The trial court ordered the prosecutor to submit, citing

Kentucky Rule of Civil Procedure (“CR”) 26.02(3)(a),6 finding the attorney was in

substantial need of the information and was unable to obtain the substantial

equivalent of the information by other means. The prosecutor filed a petition for a



6
              Subject to the provisions of paragraph (4) of this rule, a party may
              obtain discovery of documents and tangible things otherwise
              discoverable under paragraph (1) of this rule and prepared in
              anticipation of litigation or for trial by or for another party or by or
              for that other party’s representative (including his attorney,
              consultant, surety, indemnitor, insurer, or agent) only upon a
              showing that the party seeking discovery has substantial need of
              the materials in the preparation of his case and that he is unable
              without undue hardship to obtain the substantial equivalent of the
              materials by other means. In ordering discovery of such materials
              when the required showing has been made, the court shall protect
              against disclosure of the mental impressions, conclusions,
              opinions, or legal theories of an attorney or other representative of
              a party concerning the litigation.

CR 26.02(3)(a).

                                               -11-
writ of prohibition in this Court, which denied the relief. The prosecutor appealed

as a matter of right to the Kentucky Supreme Court, which reversed this Court, and

remanded the matter to the trial court to determine whether there was the requisite

“compelling need” to vitiate the work product privilege and require the tender.

Notably, the Court did not hold that the Commonwealth was not subject to the

order.

             Though the materials sought here are of a different character than

those sought in the O’Connell case, it is illustrative that the Supreme Court ruled

not that the materials were not discoverable at all, but remanded for a

determination of whether there was sufficient reason to possibly implicate the

attorney work product privilege. In the present case, the privilege is not in any

way implicated because Alltrade did not seek the entire prosecution file, but only

those preliminary materials turned over to the defense via RCr 7.24. But the

question of whether Peden’s rights would be implicated was not resolved by the

court.

             The Commonwealth does not have standing to assert the

constitutional rights of an individual. “Ordinarily, a litigant may only assert his

own constitutional rights or immunities.” Associated Indus. of Kentucky v.

Commonwealth, 912 S.W.2d 947, 951 (Ky. 1995). However, we find that the

court’s order forced the Commonwealth to again raise the issue of Peden’s rights


                                         -12-
since the court failed to address that question when it did not address Peden’s

motion to stay the order.

             We find that Division One abused its discretion, however, in not

ruling on Peden’s motion to stay the order promulgated by it ordering her to turn

over the discovery provided her, a party to the action before it. Alltrade may well

be correct that there was nothing in the materials which implicated Peden’s rights,

but that finding was never made by Division One. Therefore, we remand this

matter for a determination as to whether Peden is entitled to a stay of that order.

             We agree with the Commonwealth that if Peden’s objection is well

taken, then any order requiring the discovery materials to be turned over violates

Peden’s rights. We hold Division One abused its discretion in not addressing

whether Peden’s constitutional rights would be violated by requiring the discovery

materials from the criminal prosecution be turned over to the civil plaintiff before

the resolution of the criminal case.

                                  CONCLUSION

             We find that the trial court abused its discretion in entering the order

requiring the Commonwealth to tender the discovery without first addressing the

motion for a stay of the order compelling the same from Peden, a party to the

action. We vacate and remand for a determination as to whether Peden’s motion

for a stay ought to be entered.


                                         -13-
           ALL CONCUR.

BRIEFS FOR APPELLANT:                  BRIEF FOR APPELLEE
                                       ALLTRADE SERVICES
Daniel Cameron                         SOLUTIONS, LLC:
Attorney General of Kentucky
                                       Joseph M. Effinger
Matthew F. Kuhn                        Ryan D. Nafziger
Solicitor General                      Robert L. Whitmer
                                       Louisville, Kentucky
Brett R. Nolan
Principal Deputy Solicitor General     ORAL ARGUMENT FOR
                                       APPELLEE:
Daniel J. Grabowski
Assistant Solicitor General            Ryan D. Nafziger
Frankfort, Kentucky                    Louisville, Kentucky

ORAL ARGUMENT FOR
APPELLANT:

Daniel J. Grabowski
Frankfort, Kentucky




                                     -14-